The petition in this case alleges that James F. Green enlisted as a member of company “I” of the Fifth Regiment of the Illinois National Guards on the 28th day of June, A. D. 1897; that on the 31st day of August, 1897, company “I” of which the claimant was a member, was in camp at Camp Lincoln in the State of Illinois by order of the proper authorities of said State for the purpose of duty; that on said day the claimant was ordered by his superior officer to engage in target practice; that in obedience to said order, he engaged in target practice and while so engaged in target practice and while in the exercise of due care and caution for his own safety and without any negligence on his part, the rifle which he was using exploded and greatly lacerated and wounded his hand, nearly tearing off his thumb by which the claimant was permanently deprived of the perfect use of his left hand; that he suffered great pain and anguish and for the space of three months he was wholly disqualified from performing any labor or earning a livelihood; and that he has been permanently injured so that his ability to earn a livelihood is materially decreased; that the rifle he was using at the time was one furnished him by the State; and was an old and defective rifle and unfit for the use for which it was required. The claimant introduced in support of his claim, the evidence of Col. James S. Culver, who was in command of the regiment at the time of the injury; the evidence of Captain E. S. Vickery who was in the immediate command of the company at the time; and the evidence of James L. Evans who was surgeon in charge of the Fifth Infantry at the time of the accident and who took charge of Mr. Green immediately after his injury; and the evidence of Dr. E. W. Ames, who was a physician on the field near Mr. Green at the time of the accident; and, also, the evidence of Oliver P. White, who was inspector of rifle range and Only a few feet from the petitioner at the time of the injury. These witnesses fully establish the claim of the petitioner and show conclusively that Mr. Green was injured in the line of his duty, acting under the command of his superior officers during the encampment at Camp Lincoln in August, 1897; and that he was guilty of no carelessness or negligence whatever on his part contributing to said injury; that the rifle exploded accidentally causing the laceration of the thumb of the left hand of Mr. Green and rendering him permanently injured. The nature of the injury is substantially that of the entire left thumb reaching to the middle line of the palm of the hand to the wrist; that the thumb was^ blown back on the hand and was hanging by only about three-fourths of ah inch of the skin and a little flesh; the bones were badly shattered and the evidence shows about twenty pieces of the bone were taken out of the wound. Considering the nature and extent of the injury as shown by the evidence in this case and that the claimant’s thumb is shriveled and stiffened at the joint and that the injury is a permanent one, we are of the opinion that the claimant is entitled to an award of seven hundred and fifty dollars; and that amount is fixed upon by the Commission as a just and proper allowance. Seven hundred and fifty dollars is therefore awarded to claimant.